NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         AUG 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NOEL ARCENIO SALDANA CASTILLO,                  No.    13-74221

                Petitioner,                     Agency No. A096-695-448

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                On Remand from the United States Supreme Court

Before: TASHIMA and NGUYEN, Circuit Judges, and WALTER,** District
Judge.

      Noel Saldana, a native and citizen of Panama, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for cancellation of removal and

adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We initially

denied the petition, and the Supreme Court vacated our judgment and remanded for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Donald E. Walter, United States District Judge for the
Western District of Louisiana, sitting by designation.
reconsideration in light of Pereira v. Sessions, 138 S. Ct. 2105 (2018). Reviewing

legal questions de novo and the agency’s factual findings for substantial evidence,

see Blanco v. Mukasey, 518 F.3d 714, 718 (9th Cir. 2008), we now grant the

petition in part, deny it in part, and remand to the Board for further proceedings.

      1. Saldana contends that he accrued 10 years of continuous physical

presence in the United States prior to service of a notice to appear—and thus is

eligible for cancellation of removal, see 8 U.S.C. § 1229b(b)(1)(A), (d)(1)—

because his notice did not contain the date and time of his hearing and he did not

learn this information until after the 10-year period had passed. The Board

disagreed, relying on its decision in In re Camarillo, 25 I. & N. Dec. 644, 651

(B.I.A. 2011) (“[S]ervice of a notice to appear triggers the ‘stop-time’ rule,

regardless of whether the date and time of the hearing have been included in the

document.”). In Pereira, the Supreme Court overruled Camarillo, holding that “to

trigger the stop-time rule, the Government must serve a notice to appear that, at the

very least, ‘specif[ies]’ the ‘time and place’ of the removal proceedings.” 138 S.

Ct. at 2114 (quoting 8 U.S.C. § 1229(a)(1), (a)(1)(G)(i)). Therefore, we grant

Saldana’s petition with respect to his claim for cancellation of removal and remand

to the Board for reconsideration in light of Pereira.

      2. Saldana contends that the Board erred by finding him ineligible for

adjustment of status on the ground that he “falsely represented[] himself . . . to be a


                                           2
citizen of the United States,” 8 U.S.C. § 1182(a)(6)(C)(ii), on an I-9 employment

eligibility verification form for a job with SeaTac Packaging. He argues that the

Board improperly gave more weight to the testimony of Thomas Bolt, SeaTac’s

human resources director, than to his own testimony.

      Saldana testified that when he applied for the job at SeaTac, he checked the

box on his I-9 form indicating that he “had . . . authorization to work” (as opposed

to the box stating he was a “citizen of the United States”) and that SeaTac

photocopied his work permit. On the I-9 form, however, only the “citizen” box

was checked in the section signed by Saldana. Bolt had completed and signed

another section indicating that he had verified Saldana’s employment eligibility

with a driver’s license and social security card.

      When confronted with these discrepancies, Saldana admitted that he knew at

the time that his work permit had expired and could not remember who checked

the “citizen” box, though he remembered filling out and signing the rest of the

section. Bolt testified that he could not remember filling out Saldana’s form but

would not have filled out the citizenship information because he was signing it

under penalty of perjury and had no way of knowing that information.

      While under oath, Saldana never denied checking the “citizen” box, and the

obvious inference is that he did—even fully crediting his inconsistent testimony in

the light most favorable to him. Saldana “was required to clearly show that he was


                                          3
not inadmissible, and he did not offset the strong inference that his [employment

application] constituted a claim of United States citizenship.” Valadez-Munoz v.

Holder, 623 F.3d 1304, 1309 (9th Cir. 2010).

      PETITION GRANTED in part; DENIED in part; and REMANDED.




                                         4